Citation Nr: 1701398	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, to include as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a bilateral hearing loss disability, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for tinnitus, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for the cause of the Veteran's death. 

5.  Entitlement to service connection for cancer, based upon substitution of the appellant as the claimant.

6.  Entitlement to service connection for hepatitis C, to include as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to May 1972.  He served in the Republic of Vietnam (RVN) from December 10, 1971 to May 23, 1972.  He died in January 2011.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that rating action, the RO denied the appellant's claims for service connection for cause of the Veteran's death and claims for service connection for heart and bilateral hearing loss disabilities; tinnitus; cancer, and, hepatitis C, each based on accrued benefits purposes.  The appellant appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Detroit, Michigan RO. 

The Veteran died in January 2011.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A ) in the Veteran's appeal and informed her of the decision by a letter dated in November 2011.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. § 5121A) as the claimant for the issues of service connection for heart and bilateral hearing loss disabilities; tinnitus; cancer, and hepatitis C.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

In her May 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In February 2014, the appellant withdrew her hearing request, and the record does not reflect that she has made a further request to reschedule the canceled hearing.  (See RO's February 2014 letter to the appellant with handwritten notation of "Hearing Cancel" by the VLJ who was scheduled to hold the hearing).  In view of the foregoing, the Board will proceed with its appellate review of the claims. 

The issues of entitlement to service connection for cancer, based upon substitution of the appellant, entitlement to service connection for hepatitis C, to include as a result of exposure to herbicides, based upon substitution of the appellant, and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran died in January 2011; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  The Veteran's death certificate lists the immediate cause of death as end stage liver disease due to (or as a consequence of) hepatic cirrhosis due to (or as a consequence of) hepatitis C.  

3.  The Veteran was not service-connected for any disabilities during his lifetime. 

4.  The Veteran had the early stages of ischemic heart disease at the time of his death.

5.  The Veteran set foot on land in Vietnam during the Vietnam Era and is therefore presumptively considered to have been exposed to herbicides during service; ischemic heart disease is a disease associated with herbicide exposure.

6.  A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

7.  Symptoms of tinnitus were not chronic in service and have not been continuous since service separation, did not manifest in service or to a compensable degree within one year of service separation, and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for service connection for ischemic heart disease for purposes of substitution have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral hearing loss disability for purposes of substitution have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for tinnitus for purposes of substitution have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Regarding the claim for service connection for ischemic heart disease, to include as a result of exposure to herbicides, based upon substitution of the appellant as the claimant, the Board is granting in full this benefit in the decision below.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with respect to these claims.

The Veteran died in January 2011 with claims for service connection for hepatitis C, ischemic heart disease, cancer, bilateral hearing loss and tinnitus pending.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the Introduction, in November 2011, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

Here, proper notice was sent to the Veteran, thus additional notice is not required for the appellant.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA and treatment records, and VA examination reports have been associated with the electronic records.  Identified private treatment records have been obtained.  The appellant has not identified any outstanding relevant private or other treatment records.  The Board notes that a review of the Veteran's service records contains no lay or medical evidence of bilateral hearing loss disability for VA compensation purposes or tinnitus.  In addition, there is no evidence of a bilateral hearing loss disability for VA compensation purposes during the Veteran's lifetime, and the Veteran did not provide any information regarding the in-service onset of his hearing loss or tinnitus and their relationship to military service.  Therefore, it is not necessary for VA to obtain an opinion as there is no reasonable possibility that such an opinion can substantiate the claims for service connection for these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims for service connection for a bilateral hearing loss disability and tinnitus under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Merits Analysis

A. Service Connection Claims

During his lifetime, the Veteran sought, in part, service connection for heart and bilateral hearing loss disabilities and tinnitus.  After a brief discussion of the general laws and regulations pertaining to service connection, the Board will address each of these disabilities on its merits. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016). 

Generally, service connection for a disability requires evidence of:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases, such as cardiovascular-renal disease and organic diseases of the nervous system (e.g. sensorineural hearing loss and tinnitus), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a), such as cardiovascular-renal disease and organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


i) Heart Disability

The Veteran sought service connection for a heart disability, which he claimed was secondary to Agent Orange exposure from his active service in the RVN.  The appellant maintains that during his lifetime, a private physician diagnosed the Veteran with coronary artery disease, thus, he should be granted presumptive service connection for ischemic heart disease based on his exposure to Agent Orange in the RVN. 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. §3.309 (e) (2016).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

Ischemic heart disease includes, but is not limited to, acute, subacute, and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

In this case, as the Veteran's DD 214 confirms that he served in the RVN during his active military service, his exposure to herbicides is presumed.  39 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).   

Additionally, a November 2010 report, prepared by Cardiology Associates of Michigan, contains an impression, of possible atherosclerotic coronary artery disease and notes that ischemic heart disease cannot be ruled out.  (See November 2010 report, prepared by Cardiology Associates of Michigan).  Resolving reasonable doubt in the appellant's behalf, the Board finds that the Veteran had ischemic heart disease.  

Accordingly, as the Veteran is presumed to have been exposed to herbicides during his RVN service, and had ischemic heart disease, the Board will grant service connection for ischemic heart disease on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2016).
 
ii) Bilateral Hearing Loss and Tinnitus

In December 2010, during his lifetime, the Veteran filed a claim, in part, for a bilateral hearing loss disability.  He did not indicate the date of onset of his bilateral hearing loss, nor did he provide how it was related to his period of military service.  (Parenthetically, he indicated that his cancer and heart disability were secondary to Agent Orange exposure).  The appellant's representative has maintained that the Veteran's tinnitus, and presumably his hearing loss, are the result of his exposure to hazardous noise from having worn radio headsets during his duties as a communications specialist.  (See appellant's representative's November 2016 written argument to the Board). 

a. Bilateral Hearing loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board will deny the claim for service connection for a bilateral hearing loss disability because the preponderance of the evidence of record is against a finding that the Veteran had this disability since he filed his claim with VA in 2010. 

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  There are no audiometry findings of record since VA received the Veteran's claim for service connection for a bilateral hearing loss disability in 2010, or within a year preceding its receipt.  Accordingly, as the record does not demonstrate that the Veteran had bilateral hearing loss within VA standards since the filing of the claim, there is no valid claim of service connection for a bilateral hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In concluding so, the Board recognizes that the Veteran was competent to report his hearing difficulty, and the appellant, via her representative is competent to report any hearing difficulty that she may have observed the Veteran experience during his lifetime.  However, her statements are not competent to establish that the Veteran had a bilateral hearing loss disability which by regulation must be shown by official audiometry.  The preponderance of the evidence of record is therefore against the service connection claim for a bilateral hearing loss disability.

b. Tinnitus

The appellant filed her claim for Dependency and Indemnity Compensation (DIC) benefits in April 2011, at which time she did not mention tinnitus.  

The Veteran's enlistment examination in June 1971 did not demonstrate any tinnitus at that time; in his report of medical history, the Veteran denied any ear trouble on enlistment.  Likewise, the Veteran's ears were normal at his May 1972 service separation examination.  A Report of Medical History was not provided in conjunction with the Veteran's service separation examination.  The Board has reviewed the intervening service treatment records.  Those records are void of any complaints, treatment or diagnosis for tinnitus or any ringing of the ears. 

The Veteran's Form DD-214 reflects that his military occupational specialty was a communications center specialist, a position that would have required him to have worn headsets and to have been exposed to hazardous noise.  Thus, the Board finds the appellant's representative's assertion that the was exposed to hazardous noise to have been consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a)(West 2014).  

The Board finds that the preponderance of the evidence of record is against an award of service connection for tinnitus.  The Veteran had tinnitus (as he listed it has a disability on his December 2010 claim for VA compensation) and was exposed to hazardous noise during military service.  However, there is no evidence that the Veteran had tinnitus that began in or was related to military service; the Veteran's service treatment records are void of any notation of tinnitus or ringing in the ears during or at separation from military service in May 1972.  (See May 1972 service separation examination report).  The first and only notation of any tinnitus was in December 2010, many years after discharge from service.  At that time, the Veteran did not claim that his tinnitus had its onset in service (as he did when filing his claim of service connection for cancer and heart disability at the same time).  It is not clear whether the Veteran was claiming tinnitus was due to acoustic trauma in service or how it was related to his period of active duty.

In light of the above evidence, service connection for tinnitus is not established.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence of record is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for ischemic heart disease as secondary to herbicide exposure, based upon substitution of the appellant as the claimant is granted.

Service connection for a bilateral hearing loss disability based upon substitution of the appellant as the claimant is denied. 

Service connection for tinnitus based upon substitution of the appellant as the claimant is denied. 


REMAND

The Board finds that prior to further appellate review of the claims for service connection for cancer and  hepatitis C, each based upon substitution of the appellant, additional substantive development is required.  Specifically, to obtain retrospective medical opinions that address the nature and etiology of the these disabilities and their relationship, if any, to the Veteran's period of military service, to include his presumed exposure to Agent Orange in the RVN and receipt of air gun inoculations (hepatitis C).  The Board will discuss each disability separately below. 

a. Cancer

The Veteran sought service connection for cancer that he claimed was a result of exposure to Agent Orange.  However, it is unclear from a review of the record what cancer, if any, the Veteran had.  

As noted in the preceding analysis of the claim for service connection for a heart disability, the Veteran's DD-214 confirms that he served in the RVN during his active military service.  39 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Certain cancers, such as prostate cancer and respiratory cancers (cancer of the lung, bronchus, larynx or trachea) shall be service-connected in a Veteran that was exposed to Agent Orange.  Here, a January 2011 VA treatment record show that the Veteran was to be seen for a follow-up after an abnormal computed tomography (CT) scan revealed that he had "cancer with mets."  In a December 20, 2010 treatment record from the VA liver clinic it was noted that the Veteran had a right adrenal mass that was likely relating to metastases or primary carcinoma. 

The exact type of cancer, however, was not provided in the report, nor in the record as a whole, and the Veteran only noted that he had "cancer" in his claim.  Thus, it is unclear whether the Veteran's "cancer with mets" was one of the presumptive types of cancers noted above, or a cancer that is otherwise related to Agent Orange exposure. 

b.  Hepatitis C

The Veteran sought service connection for hepatitis C during his lifetime.  The appellant has maintained that the Veteran's hepatitis C was contracted from exposure to infected blood during mass vaccinations and immunizations through air gun injectors during service and from his presumed Agent Orange exposure in the RVN.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the appellant's Notice of Disagreement and received by VA in June 2012).  The appellant denied that the Veteran had ever abused intravenous drugs, had received bodily piercings or tattoos and had not been in any unsterile situation during his lifetime.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in April 2011).

During his lifetime, the Veteran had a diagnosis of hepatitis C.  As noted previously herein, the Veteran's exposure to Agent Orange in the RVN is presumed.  In addition, service treatment records reflect that during the period from June to August 1971, he had received numerous vaccinations and immunizations (e.g., polio, tetanus toxoid, influenza).  

The appellant has suggested that it is possible that the Veteran developed 

Given the Veteran's presumed Agent Orange exposure in the RVN, his receipt of vaccinations and immunizations during service, and the report that a doctor had suggested to the appellant that it was possible that the Veteran's hepatitis C was caused by air guns, a medical opinion will be sought.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's electronic record to an oncologist.  The oncologist asked to the extent possible to identify the Veteran's cancer, to include an identification of the primary site, if possible.  

The oncologist is hereby advised that a January 2011 VA treatment report contains a notation that the Veteran had "cancer with mets" following an abnormal CT scan.  In a December 20, 2010 treatment record from the VA liver clinic it was noted that the Veteran had a right adrenal mass that was likely relating to metastases or primary carcinoma. 
   
If a respiratory cancer (defined as a cancer of the lung, bronchus, larynx, or trachea) is identified, the oncologist should provide an opinion as to whether the Veteran's 40 year pack history of smoking should constitute "affirmative evidence to the contrary" (this is not a requirement of a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service) that a respiratory cancer was not the result of the Veteran's presumed herbicide exposure during his service in Vietnam.  Why or why not? 

2.  Obtain a medical opinion as to the etiology of the Veteran's hepatitis C.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service.  Why or why not? 
 
In this regard, the physician's attention is directed to the appellant's assertions that the Veteran hepatitis C was the result of his presumed Agent Orange exposure in the RVN and/or was the result of potentially infected blood from mass vaccinations and immunizations with an air gun injector during service.  

In providing the requested opinion, the reviewer is advised that the Veteran's exposure to Agent Orange in the RVN is hereby presumed and that he had received numerous vaccinations and immunizations during service from June to August 1971, as disclosed in his service treatment records.  Please provide a complete explanation for the opinion.

If the examiner concludes that the Veteran's hepatitis C was contracted during the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's death from end stage liver disease was the result of his hepatitis C.  Why or why not?  In so doing, the examiner should address the relevance, if any, of the fact that the Veteran was diagnosed with alcoholic liver disease.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


